[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER GRANTING STAY OF DECISION
This is a habeas petition claiming that the Petitioner should be eligible for parole after serving fifty percent of his sentence rather than eighty-five percent of his sentence. The Court has previously granted similar petitions in the cases of Gus Woods, Jazrael King and Miguel Rentas. However, those cases are presently on appeal to the Appellate/Supreme Court, and the Court sees no point in moving forward at this time on this petition. Accordingly, the Court orders a stay of these proceedings until such time as the Appellate/Supreme Court has ruled on the appeals of the afore-mentioned cases.
Rittenband, JTR